The action of debt lies in England upon a simple contract, by the rules of the common law. And although I do not remember an instance of such an action in our Court, I am not aware that the disuse of such action has been owing to any apprehension that it could not be maintained if attempted. My opinion at present is that it will lie. I am willing, however, that it shall undergo the consideration of all the judges in the Supreme Court. Of instruments not under seal, which are exhibited as evidences of the debt, a consideration for them must be proved, if they are not rendered negotiable: if they are so, they then assume the same nature as mercantile instruments, which are themselves evidences of a good consideration.
Verdict for plaintiff.
NOTE. — See Gardner v. Clark, 5 N.C. 283. *Page 346 
(397)